DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 3, 13, 18 and 20 are amended by Examiner’s amendment.
Claims 17 and 21 are cancelled by Examiner’s amendment.
Claims 1-3, 13, 14, 18, 20, and 22-28 are pending and are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Shawn Cage (Reg. No. 51522) on 10/21/21.
	The application has been amended as follows:

	1.  (Currently Amended)  An autonomous delivery vehicle comprising:
	one or more storage compartments, wherein each storage compartment is sized and shaped for receiving one or more delivery containers; 

	a first panel moveable between a first closed position and a second open position to close and open the storage compartment respectively, wherein the first panel forms a ramp between the storage compartment and a predetermined delivery location when in the second open position; 
	at least one second panel formed as a base of the storage compartment, the at least one second panel moveable between a first closed position and a second open position, wherein the one or more delivery containers is deposited at the predetermined delivery location when the at least one second panel is in the second open position; 
	means for ejecting the one or more containers down the ramp for depositing the one or more delivery containers at the predetermined delivery location; and
	rolling means for moving the delivery vehicle to or from the predetermined delivery location.
	
	3.  (Currently Amended)  An autonomous delivery vehicle as claimed in claim 1 comprising:
	a vehicle body, the vehicle body being mounted on the rolling means, the rolling means being driven by motor means, the rolling means being configured to propel the vehicle under remote control from a first location to a second location, the first location being associated with a customer order fulfilment site and the second location being associated with a customer delivery site including the predetermined delivery location.  

	13.  (Currently Amended)  An autonomous delivery vehicle as claimed in claim 1, wherein the contents of one or more compartment are delivered to [[a]] one or more delivery sites.
	
	17. (Canceled).

	18.  (Currently Amended)  A delivery method comprising:
	a.	loading orders into a plurality of containers;
	b.	loading the plurality of containers into a storage compartment in an autonomous delivery vehicle;
	c.	dispatching the autonomous delivery vehicle to a first delivery site, wherein the autonomous delivery vehicle autonomously travels to the first delivery site via rolling means;
	d.	moving a first panel of the storage compartment between a closed position to an open position, wherein the first panel forms a ramp between the storage compartment and the first delivery site when in the open position;
	e.	ejecting a first container of the plurality of containers down the ramp and depositing the first container at the first delivery site;
	f.	moving the first panel from the open position to the closed position; 
delivery site, wherein the autonomous delivery vehicle autonomously travels to the second delivery site via the rolling means;
h.	moving a second panel of the storage compartment between a closed position to an open position, wherein the second panel forms a base of the storage compartment;
i.	depositing a second container of the plurality of containers at the second delivery site through an opening established by the second panel being in the open position;
j.	moving the second panel from the open position to the closed position; and
	k.	returning the autonomous delivery vehicle to a delivery hub via the rolling means.

	20.  (Currently Amended)  A delivery method according to claim 18, in which the vehicle includes an autonomous platform mounted on the rolling means.

	21.  (Canceled).

Reasons for Allowance
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	
	The closest prior art of record is US20150321595 ("Hempsch"), US4966510 ("Johnson"), and US20150379468 ("Harvey").
	The following is the Examiner's statement of reasons for allowance:
	Hempsch discloses a method for delivery and/or collection of at least one mailing. In order to reduce the associated cost and effort a vehicle is drives to at least one receptacle through public traffic at least in part and the at least one mailing to be delivered is taken from the vehicle and placed into the receptacle by a transfer device attached to the vehicle and/or the at least one mailing to be collected is brought from the receptacle to the vehicle by the transfer device attached to the vehicle.
	Johnson discloses an apparatus configurable to support different types of loads on a wheeled vehicle during over-the-road travel that includes a substantially enclosed compartment, an intermediate support shelf disposed interiorly of the compartment for relative movement therein and an apparatus for selectively moving the intermediate support shelf between a first position for supporting a first plurality of golf carts and the like thereon for transport thereof at a predetermined height above the floor of the compartment to permit the simultaneous transport of the second plurality of golf carts and the like disposed on the floor, and a second position in which the intermediate support shelf is in substantially flush relation with the boundaries of the interior of the 
	Harvey discloses a method of delivering parcels in two stages. A vehicle transports the parcel to a transfer point using address information from a shipping party. The first vehicle is designed for operation on the pubic road system. The parcel is transferred to a secondary vehicle for delivery to the final delivery point. The second vehicle which may one vehicle or multiple vehicles with multiple parcels finishes the delivery. The second vehicle is autonomous and adapted to use off of public roads or in smaller spaces. It relies on information provided by the recipient or the location controller of the area for the second delivery segment. The information may define a geometric path for the vehicle to traverse or may be information to pass restrictions such as locked doors in the final delivery path. The method provides advantages of efficiency, security and late provision of final delivery information.
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claims 1 and 18. The prior art does generally discuss key elements related to the at least one second panel formed as a base of the storage compartment, the at least one second panel moveable between a first closed position and a second open position, wherein the one or more delivery containers is deposited at the predetermined storage delivery location when the at least one second panel is in the second open position; and moving a second panel of the storage compartment between a closed position to an open position, wherein the second panel forms a base of the storage compartment, and then depositing a second container of the plurality of containers at the second delivery site through an opening established by the second panel being in the open position. These key aspects were not reasonably found in the prior art. Any prior art rejection purporting to teach the claimed invention with these aspects would have only been doing so out of hindsight bias. Overall, while several key elements of the claimed invention are disclosed in the prior art found, no single prior art reference that fully discloses the claimed invention was found, nor was there determined a reasonable combination of prior art references that would have made the claimed invention obvious to one of ordinary skill in the art before the effective filing date of the invention.
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNAN RAMESH/